Citation Nr: 1814865	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  11-31 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to a service-connected back disability and service-connected sarcoidosis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected sarcoidosis or medication taken for an acquired psychiatric disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disability, to include as secondary to an acquired psychiatric disability or as residual to a traumatic brain injury (TBI).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for sleep apnea.
6.  Entitlement to service connection for a bilateral foot disability other than pes planus, to include arthritis.

7.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, to include as secondary to a service-connected back disability and service-connected sarcoidosis.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication taken for an acquired psychiatric disability or to service-connected sarcoidosis.

9.  Entitlement to service connection for residuals of a TBI.  

10.  Entitlement to service connection for headaches, to include as secondary to an acquired psychiatric disability or as residual to a TBI.

11.  Entitlement to an increased evaluation for sarcoidosis, currently evaluated as 10 percent disabling.

12.  Entitlement to service connection for Graves' disease, to include as secondary to service-connected sarcoidosis.

13.  Entitlement to service connection for fibromyalgia with joint pain, weakness, fatigue, and stiffness, to include as secondary to service-connected sarcoidosis.

14.  Entitlement to service connection for seborrheic dermatitis, to include as secondary to service-connected sarcoidosis.

15.  Entitlement to service connection for alopecia areata, to include as secondary to service-connected sarcoidosis.

16.  Entitlement to service connection for an eye disorder, claimed as glaucoma, to include as secondary to service-connected sarcoidosis.

17.  Entitlement to service connection for numbness of the left upper extremity, to include as secondary to a service-connected low back disability or as a symptom of fibromyalgia.

18.  Entitlement to service connection for numbness of the right upper extremity, to include as secondary to a service-connected low back disability or as a symptom of fibromyalgia.

19.  Entitlement to an increased evaluation for a low back disability, currently evaluated as 20 percent disabling.

20.  Entitlement to an increased evaluation for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.

21.  Entitlement to a compensable rating for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, June 2010, May 2011, June 2012, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The November 2008 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  A notice of disagreement was received in March 2009, a statement of the case was issued in December 2011, and a substantive appeal was received in December 2011.

The November 2008 rating decision also denied entitlement to service connection for glaucoma and Graves' disease.  A notice of disagreement was received in March 2009, a statement of the case was issued in December 2011, and a substantive appeal was received in December 2011.  (Even though these issues were listed as a single issue throughout the adjudication, the Board has separated out the issue of entitlement to service connection for Graves' disease from the issue of entitlement to service connection for glaucoma in order to more effectively adjudicate each of these claims.)

The November 2008 rating decision also denied entitlement to a compensable rating for sarcoidosis.  The Veteran filed a notice of disagreement in March 2009.  In March 2011, a rating decision was issued that increased that rating from 0 percent (noncompensable) to 10 percent, effective June 25, 2008.  A statement of the case was issued in December 2011, and a substantive appeal was received in December 2011.

The June 2010 rating decision denied entitlement to service connection for sleep apnea.  A notice of disagreement was received in August 2010, a statement of the case was issued in March 2013, and a substantive appeal was received in April 2013.

The May 2011 rating decision found that new and material evidence had been received to reopen the claims of entitlement to service connection for a headache disability and erectile dysfunction.  A notice of disagreement was received in June 2011, a statement of the case was issued in June 2013, and a substantive appeal was received in June 2013.

The May 2011 rating decision also denied entitlement to service connection for residuals of a TBI; seborrheic dermatitis; alopecia areata; numbness of the left upper extremity; numbness of the right upper extremity; and fibromyalgia with joint pain, weakness, fatigue, and stiffness.  A notice of disagreement was received in June 2011, a statement of the case was issued in June 2013, and a substantive appeal was received in June 2013.

The May 2011 rating decision also granted an increased rating for the Veteran's low back disability, increasing it from 10 percent to 20 percent effective December 14, 2009.  The Veteran filed a notice of disagreement with the assigned rating in June 2011.  He was issued a statement of the case that continued the 20 percent rating in June 2013.  A substantive appeal was received in June 2013.

The May 2011 rating decision also denied entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity and denied a compensable rating for radiculopathy of the right lower extremity.  A notice of disagreement was received in June 2011, a statement of the case was issued in June 2013, and a substantive appeal was received in June 2013.

The June 2012 rating decision denied the claim of entitlement to service connection for PTSD.  (It is unclear whether this rating decision found that new and material evidence had been received to reopen this previously-denied claim.)  A notice of disagreement was received in September 2012.  In May 2016, the RO issued a statement of the case that determined that new and material evidence had not been received to reopen this claim.  A substantive appeal was received in July 2016.

The Board has combined the previously-separate issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, in order to more effectively adjudicate each of these claims.

The August 2013 rating decision denied entitlement to service connection for bilateral pes planus.  (It is unclear whether this rating decision found that new and material evidence had been received to reopen this previously-denied claim.)  The Veteran filed a notice of disagreement in January 2014.  A statement of the case was issued in July 2016.  (Again, it is unclear whether this statement of the case determined that new and material evidence had been received to reopen this previously-denied claim.)  A substantive appeal was received in September 2016.

The August 2013 rating decision denied entitlement to service connection for arthritis of the bilateral feet.  A notice of disagreement was received in January 2014, a statement of the case was issued in July 2016, and a substantive appeal was received in September 2016.

In August 2016, the Board remanded this case so that the Veteran could testify at a Board hearing.  In August 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board must consider the new and material evidence question independently from the determinations of the Agency of Original Jurisdiction (AOJ), as it goes to the Board's jurisdiction to reach the underlying service connection claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Issues numbered 7 through 21 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, was originally denied in a December 2006 rating decision; this decision was not appealed and is final.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.

3.  The claim of entitlement to service connection for PTSD was originally denied in a November 2008 rating decision; this decision was not appealed and is final.

4.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the November 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

5.  The claim of entitlement to service connection for erectile dysfunction was originally denied in a November 2008 rating decision; this decision was not appealed and is final.

6.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the November 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction.

7.  The claim of entitlement to service connection for a headache disability was originally denied in November 2008 and May 2009 rating decisions; these decisions were not appealed and are final.

8.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the November 2008 and May 2009 rating decisions relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a headache disability.

9.  The claim of entitlement to service connection for bilateral pes planus was originally denied in a February 1985 rating decision; this decision was not appealed and is final.

10.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.

11.  Sleep apnea was not demonstrated in service, and sleep apnea is not otherwise shown to be associated with his active service.

12.  A bilateral foot disability was not demonstrated in service, arthritis was not demonstrated within one year of separation from service, and a bilateral foot disability is not otherwise shown to be associated with his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been added to the record since the December 2006 rating decision; thus, the claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  New and material evidence has been added to the record since the November 2008 rating decision; thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

3.  New and material evidence has been added to the record since the November 2008 rating decision; thus, the claim of entitlement to service connection for erectile dysfunction is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

4.  New and material evidence has been added to the record since the November 2008 and May 2009 rating decisions; thus, the claim of entitlement to service connection for a headache disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

5.  New and material evidence with respect to the claim of entitlement to service connection for bilateral pes planus has not been added to the record since the February 1985 rating decision; thus, that claim is not reopened.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

6.  Sleep apnea was not incurred in active service.  38 U.S.C. §§ 1101, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for a bilateral foot disability other than pes planus, to include arthritis, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was most recently satisfied by letters that were sent to the Veteran in May 2014 and February 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

A.  Acquired Psychiatric Disability 

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.  His claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, was denied in a December 2006 rating decision.  He neither filed a notice of disagreement nor submitted new and material evidence within one year of notification of this decision.  That decision therefore became final.  

The November 2008 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.  In addition, it denied the separate claim of entitlement to service connection for PTSD.  The Veteran neither filed a notice of disagreement with respect to the PTSD claim nor submitted new and material evidence within one year of notification of this decision.  The denial of service connection for PTSD therefore became final.  The Veteran did, however, perfect an appeal of the claim of entitlement to service connection for an acquired psychiatric disability.  

In a June 2012 rating decision, the RO found that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD.  The Veteran perfected an appeal of this decision.  

For purposes of determining whether new and material evidence has been received and for purposes of adjudicating the claim, the Board has combined the issue of entitlement to service connection for PTSD with the issue of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.  The Board therefore considers these issues to belong to a single claim for purposes of reopening and adjudication on the merits.

The PTSD claim was originally denied, in part, because of the lack of evidence of an in-service stressor.  Since the November 2008 rating decision, the Veteran submitted a personal statement in July 2011 in which he describes his in-service stressor.  He also provided pertinent testimony at his Board hearing.  The Board therefore finds that new and material evidence has been submitted, as he has offered new evidence that pertains directly to a basis for the prior denial of his claim.  Therefore, new and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is reopened.  To this extent, the claim is granted.  The Board will remand these claims for further development on their merits below.  


B.  Erectile Dysfunction

The Veteran's claim of entitlement to service connection for erectile dysfunction was denied in a November 2008 rating decision.  The Veteran neither filed a notice of disagreement nor submitted new and material evidence within the year following notice of this denial, and the decision became final.

One basis for the November 2008 denial was that the VA medical records indicated that the Veteran did not have erectile dysfunction.  Since this decision, a January 2011 VA examination report diagnoses erectile dysfunction and links it to multiple factors, include medication taken for PTSD.  This evidence is new in that it was not of record at the time of the November 2008 denial.  It is material in that it demonstrates a current diagnosis, the lack of which was a basis for the November 2008 denial.  Therefore, new and material evidence has been received, and the claim of entitlement to service connection for erectile dysfunction is reopened.  To this extent, the claim is granted.  The Board will remand this claim for further development on their merits below.  

C.  Headache Disability

The Veteran was denied entitlement to service connection for a headache disability in November 2008 and again in May 2009.  The Veteran neither initiated an appeal nor submitted new and material evidence within one year of the notification of these decisions, and they became final.

One basis for the prior final denials was that, while service treatment records noted a one-year history of tension headaches, no permanent residuals or chronic disability was found.  Since this decision, the January 2011 VA examination report diagnosed a chronic headache disability.  This evidence was new in that it was not of record at the time of the November 2008 and May 2009 rating decisions.  It is material in that it demonstrates a current headache disability, the lack of which was a basis of the prior denials.  Therefore, new and material evidence has been received and the claim of entitlement to service connection for a headache disability is reopened.  To this extent, the claim is granted.  The Board will remand this claim for further development on the merits below.  

D.  Bilateral Pes Planus

The Veteran was denied entitlement to service connection for bilateral pes planus in a February 1985 rating decision.  This denial was based on the fact that service treatment records showed mild pes planus on entrance and on separation, and there was no evidence of aggravation.  The Veteran neither initiated an appeal nor submitted new and material evidence during the one-year period following the notification of this claim.  This decision therefore became final.

Since the February 1985 denial, the Veteran has submitted evidence showing a current bilateral pes planus disability and has made statements regarding the condition of his feet prior to his entrance into service, during service, and following his separation from service.  He has not provided evidence reflecting that his pes planus, specifically, worsened during service.  To the extent that he claims entitlement to service connection for a foot disability other than pes planus, including arthritis, that claim is addressed on its merits below.  To the extent that he seeks to reopen the specific issue of entitlement to service connection for bilateral pes planus, he has not submitted new evidence that is material to showing that his pes planus was aggravated during service.  Therefore, the Board finds that new and material evidence has not been received, and the claim of entitlement to service connection for bilateral pes planus is not reopened.  The appeal is denied.

II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

A.  Sleep Apnea

The Veteran has claimed entitlement to service connection for sleep apnea.  He does not contend that he had this disability in service.  Service treatment records reflect no sleep apnea complaints, diagnosis, or treatment, and the Veteran expressly denied sleep difficulties on separation from service.  The Veteran underwent a sleep study in April 2010 that found no sleep apnea.  The first diagnosis of sleep apnea was made following an August 2012 sleep study.  In the absence of sleep apnea until approximately 28 years following his separation from service, the Veteran's claim of entitlement to service connection for sleep apnea must be denied.  The Board notes that, at his hearing, the Veteran indicated that his sleep apnea claim was intended to cover his respiratory difficulties.  The Board notes that these symptoms have been considered to be a manifestation of his service-connected sarcoidosis and that they are contemplated by the sarcoidosis disability rating.  

B. Bilateral Foot Disability (Other than Pes Planus)

The Veteran has claimed entitlement to service connection for a bilateral foot disability, to include arthritis.  He has attributed this disability to injuries he suffered in service.  In addition, at his Board hearing, he attributed his foot disabilities to his four years of marching and carrying heavy rucksacks in the infantry.  He reported that he did not go to sick hall to seek treatment because he did not want to perform extra duty.  He testified that he had foot problems since his separation from service and would just buy special shoes and perform other home treatments.

Service treatment records reflect that he was treated for an injury to the left foot that he suffered while practicing Taekwondo in August 1981, and that he was treated for a contusion on the dorsum of the left foot in September 1983.  A March 2014 radiology report contains a diagnosis of mild degenerative joint disease.  The July 2016 VA examination report notes a diagnosis of bilateral plantar fasciitis.  The examiner provided an etiology opinion that weighs against the claim of entitlement to service connection for bilateral foot arthritis and plantar fasciitis.  In giving this opinion, the examiner noted that the Veteran did not have chronic foot issues in the Army.  He did have several mild contusions and mild cold exposure, which resolved.  He was noted to have some small bone growths on medial and lateral distal phalanges of the big toes, but this also resolved.  At the time of discharge, he was noted to have mild pes planus, which was not reported to be symptomatic.  Post-service, there were no foot complaints observed in the record until the 2012 podiatry VA intake visit.  In 2014, he went to an outside physical therapy center and reported that his foot pain began around 2010.  

The Board finds that the July 2016 VA examiner's opinion is highly probative.  It was authored by an individual who possesses the necessary medical expertise to render the requested opinion.  It is based on review of the record and interview and examination of the Veteran.  The examiner also provided a rationale to support his opinion that included reference to the facts of the Veteran's case.

The Board acknowledges the Veteran's lay reports of having had foot complaints since service.  The Board notes, however, that the question of his having experienced pes planus in service is not in controversy.  The Veteran, as a layperson, does not possess the necessary expertise to attribute foot symptoms to arthritis or plantar fasciitis rather than to pes planus.  Therefore, the Board finds that the Veteran's lay reports of having experienced foot symptoms since service cannot establish the presence of arthritis or plantar fasciitis since service. 

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Accordingly, the claim must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, to include as secondary to a service-connected back disability and service-connected sarcoidosis, is reopened; the appeal is granted to this extent only.  

New and material evidence having been received, the claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected sarcoidosis or medication taken for an acquired psychiatric disability, is reopened; the appeal is granted to this extent only.  

New and material evidence having been received, the claim of entitlement to service connection for a headache disability, to include as secondary to an acquired psychiatric disability or as residual to a TBI, is reopened; the appeal is granted to this extent only.  
 
New and material evidence not having been received, the claim of entitlement to service connection for bilateral pes planus is not reopened; the appeal is denied. 

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a bilateral foot disability other than pes planus, to include arthritis, is denied.



REMAND

With respect to the reopened claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, the Veteran has submitted a July 2011 PTSD stressor statement and has provided additional details of his reported in-service stressor.  The Board finds it necessary to remand this claim to attempt to verify this stressor.  As part of these verification attempts, the Veteran's complete service personnel records, including his performance evaluations, should be obtained.

Upon completion of the stressor verification attempts, the Veteran should be scheduled for a VA examination to address the questions of (1) whether any verified stressor supports a PTSD diagnosis, and (2) whether the Veteran has a diagnosis of an acquired psychiatric disability, to include major depressive disorder, that is etiologically linked to his military service or to a service-connected disability.  

With respect to the second question, the Board notes that a January 2011 VA examination report opined that the Veteran's depression is less likely than not caused by or a result of sarcoidosis or another service-connected disability.  The rationale was that many significant factors impact the Veteran's mental health and that sarcoidosis and low back pain are not major factors.  The Board notes that factors do not have to be "major" in order to support a grant of service connection.  The Board notes, however, that "depression" is a symptom rather than a diagnosis.  It is unclear whether the Veteran has an actual diagnosis of an acquired psychiatric disability that can be etiologically linked to service.  This question will be addressed by the VA examiner on remand.

Because the Veteran's erectile dysfunction has been attributed, in part, to the medications he is taking for his PTSD, the issue of entitlement to service connection for erectile dysfunction will be remanded for readjudication pending the requested development.

The Board also finds it necessary to remand the claim of entitlement to service connection for residuals of a TBI for a new examination.  In recognition of the complexity of identifying and diagnosing traumatic brain injury and its residuals, VA has a protocol that veterans undergo a comprehensive VA Compensation and Pension examination conducted by a neurologist, psychiatrist, physiatrist, and/or neurosurgeon.  The Board notes that the Veteran's January 2011 TBI examination did not satisfy this protocol.  The claim of entitlement to service connection for headaches is intertwined with the TBI claim and will be remanded as well. 

The Veteran last underwent VA examination in connection with his service-connected sarcoidosis and low back disabilities in January 2011 and in connection with his radiculopathy of the left and right lower extremity disabilities in January 2014.  He testified at his August 2017 Board hearing that these disabilities have increased in severity since his most recent examinations.  The Board therefore finds it necessary to remand these issues for new examinations.  

The claims of entitlement to service connection for seborrheic dermatitis and alopecia areata must also be remanded so that a VA examiner can opine on whether it is at least as likely as not that either such disability is a manifestation of or etiologically related to his service-connected sarcoidosis.  These claims were previously denied in May 2011 because it was determined that they had resolved.  However, the Board notes that medical records reflect that both disabilities were found during the pendency of the appeal, even if they have since resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On remand, a VA examiner should determine whether any such disability is related to the Veteran's service, to include his service-connected sarcoidosis.

Likewise, remand of the issues of entitlement to service connection for Graves' disease, fibromyalgia, numbness in the left upper extremity, numbness in the right upper extremity, and eye disorder is necessary to determine whether any of these disabilities or their manifestations  are etiologically related to the Veteran's sarcoidosis.  Specifically, a VA examiner should address the question of whether the Veteran's sarcoidosis either caused or aggravates his Graves' disease, his fibromyalgia, his left upper extremity numbness, his right upper extremity numbness, and eye disorder and whether the symptoms that have been attributed to any such disabilities are, in fact, manifestations of his sarcoidosis.

Finally, copies of any outstanding VA and private medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in July 2016) and associate these records with the claims file.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Obtain a complete copy of the Veteran's service personnel records, to include any performance evaluations.

4.  Conduct all appropriate development to attempt to corroborate the Veteran's reported PTSD stressor.  Details of this stressor are contained in a July 2011 stressor statement and his August 2017 Board hearing testimony.  The Veteran has stated that his stressor occurred when he was stationed in Korea, between December 1980 and December 1981.  He thinks the incident may have occurred in the summer rather than the winter, but he was not certain.  He specifically identified on his July 2011 stressor statement the unit to which he was assigned during this period.

The AOJ should ensure that documentation of any such development is added to the claims file.  

5.  Following completion of the above, arrange for the Veteran to undergo an examination to determine whether he has a current diagnosis of PTSD or major depressive disorder in accordance with the DSM-4 and DSM-5 criteria.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

After reviewing the record and examining the Veteran, the examiner should determine if a diagnosis of PTSD, major depressive disorder, or any other acquired psychiatric disability is warranted in accordance with the DSM-4 and DSM-5 criteria, and should specifically discuss the criteria in relation to the Veteran's psychiatric symptoms.  

For any such disability that is diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of his military service, to include as a result of a service-connected disability.  (Service connection is currently in effect for sarcoidosis, a low back disability, and radiculopathy of the left and right lower extremities.)  

If the Veteran is diagnosed with PTSD, the examiner should identify whether any verified stressors support the PTSD diagnosis.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  Arrange for the Veteran to be scheduled for a VA Compensation and Pension TBI protocol examination to ascertain whether he sustained a traumatic brain injury in service and, if so, to identify the current residuals of such brain injury.  The file must be reviewed by the examiner.  Any indicated tests or studies should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  The examiner must specifically address each of the Veteran's subjective complaints alleged to be related to the claimed in-service head injury.  The examiner must indicate the presence or absence of each claimed symptom, and for each symptom the examiner is asked to opine on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the symptom is related to a head/brain injury?

The examiner should expressly discuss whether the Veteran's headaches or headache disability is etiologically related to his in-service TBI.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

7.  Afford the Veteran a VA examination or examinations to determine the current severity of his sarcoidosis.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.

(A) The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the following disabilities have been caused by OR aggravated by the Veteran's sarcoidosis:

(a) seborrheic dermatitis;

(b) alopecia areata;

(c) Graves' disease;

(d) fibromyalgia, with joint pain, weakness, fatigue, and stiffness;

(e) numbness in the left upper extremity; 

(f) numbness in the right upper extremity; and

(g) eye disorder.

For each of these disabilities, the requirement that a present disability exists is satisfied if the Veteran had this disability at any portion of the appeals period.  For example, even if no skin disability is found on current examination, an etiology opinion is required because the Veteran has been diagnosed with seborrheic dermatitis and alopecia areata during the pendency of this appeal.

(B) The examiner should also opine as to whether any symptoms that have been identified as being manifestations of Graves' disease, fibromyalgia, or other disability are, in fact, symptoms of sarcoidosis.

(C) The examiner should also opine as to whether any symptoms, such as numbness of the upper extremities or eye symptomatology, are in fact manifestations of Graves' disease or fibromyalgia.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

8.  Afford the Veteran VA examinations to determine the current severity of his low back disability and radiculopathy of the left and right lower extremities.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

With respect to the low back disability:

(A) The examiner should specifically state range of motion findings, and the degree at which pain is experienced.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion in the back (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so. 

(B) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

9.  Following completion of the above, again review the record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


